Citation Nr: 0924717	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-16 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Whether there was clear and unmistakable error (CUE) in 
an April 13, 1954 rating decision which failed to adjudicate 
the claim of service connection for tinnitus.

2.  Entitlement to an effective date prior to April 5, 2007, 
for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  In January 1954, a claim of service connection for 
tinnitus was received.  

2.  In an April 13, 1954 rating decision, the RO denied 
entitlement to service connection for a nose infection and 
impaired hearing; an appeal to that decision was not 
initiated.

3.  The RO did not adjudicate the claim of service connection 
for tinnitus in the April 13, 1954 decision; the Veteran did 
not timely appeal the failure to adjudicate that claim.  

4.  The April 13, 1954 rating decision did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

5.  On April 5, 2007, the next claim of service connection 
for tinnitus was received.  





CONCLUSIONS OF LAW

1.  The April 13, 1954 rating decision which failed to 
adjudicate the claim for service connection for tinnitus was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2008).

2.  The legal criteria for an effective date earlier than 
April 5, 2007, for the award of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in April 2007 which fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In this case, the claim for an earlier effective date is a 
"downstream" issue in that it arose from the initial grant of 
service connection.  Where service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudicative process, particularly those pertaining to the 
duty to assist and issuances of rating decisions and 
statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA letter advised the Veteran of the evidence and 
information needed to substantiate his claim of service 
connection for tinnitus.  In addition, an October 2006 VCAA 
letter was sent after service connection for a low back 
disability was granted which specifically pertained to the 
claim for an earlier effective date.  The claimant was 
further advised of which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  In addition, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that a statement of the case (SOC) or supplemental statement 
of the case (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F. 
3d 1317 (Fed. Cir. 2007) (Mayfield III).  

As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).    

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The records satisfy 
38 C.F.R. § 3.326.

As noted, the claimant has been sent a letter regarding the 
effective date to be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Background

In January 1964, a claim for VA compensation benefits was 
received, which included a claim for tinnitus.  The Veteran's 
available service treatment records did not reflect any 
complaints, findings, treatment, or diagnosis of tinnitus.  
The August 1953 discharge examination revealed normal ears.  
All of the Veteran's service treatment records were not of 
record at that time.  It was confirmed that the Veteran 
served in a field artillery battalion.  There was no post-
service medical evidence of tinnitus and no evidence linking 
tinnitus to service.  

In an April 13, 1954 rating decision, the RO denied 
entitlement to service connection for a nose infection and 
impaired hearing; an appeal to that decision was not 
initiated.

In March and August 1955, additional service treatment 
records were received.  These records, pertaining to the 
ears, reflected an ear furuncle, but there were no 
complaints, findings, treatment, or diagnosis of tinnitus in 
the additional records.  

On April 5, 2007, correspondence was received from the 
Veteran in which he claimed service connection for tinnitus.  
In conjunction with his claim, he submitted private medical 
evidence and was afforded a VA examination.  The medical 
evidence established that the Veteran had tinnitus which was 
related to inservice noise exposure.  While the private 
medical evidence documented treatment for hearing issues 
dated back to March 1976, the May 2007 VA examination 
reflected the initial diagnosis of tinnitus.  

In a June 2007 rating decision, in pertinent part, the RO 
granted service connection for tinnitus and assigned a non-
compensable rating effective August 22, 1953, and a 10 
percent rating effective March 10, 1976.  This rating 
decision was not promulgated.  

In November 2007, the Director, VA Compensation and Pension 
Service reviewed the claims file.  It was noted that Veteran 
had filed a claim for ringing in the ears in January 1954.  
The April 1954 rating decision denied service connection for 
hearing loss, but failed to address tinnitus.  The Veteran 
did not appeal that decision.  On April 5, 2007, the Veteran 
reopened his claim for service connection for hearing loss 
and ringing in the ears.  The Veteran indicated that 
immediately after discharge from service, he started working 
in a noisy environment for the 3M Corporation and in 1975, 
occupational audiometric tests showed hearing loss.  On the 
May 2007 VA examination, tinnitus was diagnosed and was found 
to be related to service.  The Director found no CUE in the 
unappealed rating decision dated April 13, 1954.  While the 
RO should have addressed that matter, there was no evidence 
at that time that the Veteran had tinnitus.  The fact that 
current VA examination found that tinnitus was related to 
service did not mean that it existed continuously since then.  
The Director found that the effective date of service 
connection was properly April 5, 2007, the date of current 
claim.  

The Veteran contends that there was CUE in the April 13, 1954 
rating decision because it failed to adjudicate the claim of 
service connection for tinnitus.  


CUE

VCAA does not apply to CUE claims.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (an attempt to obtain benefits based 
on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process.").  The Board therefore finds that 
the provisions of the VCAA, and its implementing regulations, 
are not applicable to the adjudication of the CUE issue.

The Veteran has alleged CUE in the April 13, 1954 rating 
decision which did not adjudicate the claim of service 
connection for tinnitus.  The Veteran did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7105.

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
Federal Circuit found that where a veteran files more than 
one claim with the RO at the same time and the RO's decision 
acts (favorably or unfavorably) on one of the claims, but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
The proper remedy under such circumstances is to file a 
timely notice of disagreement as to the RO's failure to 
address that claim.  A review of the record shows, however, 
that the Veteran did not submit a notice of disagreement to 
the failure to adjudicate a claim as to the Apri1 3, 1954 
rating decision.  As such, the claim for service connection 
for tinnitus did not remain pending.  The Federal Circuit 
concluded that if a claimant believes that the RO improperly 
failed to address his claim, his remedy includes filing a CUE 
claim.  See id.

The April 13, 1954 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 
1999).  To prove the existence of clear and unmistakable 
error as set forth in § 3.105(a), the claimant must show that 
an outcome-determinative error occurred, that is, an error 
that would manifestly change the outcome of a prior 
decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that VA reweigh or reevaluate the evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of CUE, because it essentially is 
based upon evidence that was not of record at the time of the 
earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The Veteran alleges that there was CUE in the April 13, 1954 
rating decision because his claim for tinnitus was not 
adjudicated.  However, the record must establish that the 
outcome would have been manifestly different if the claim had 
been adjudicated.  At that time, there were no inservice 
complaints, findings, treatment, or diagnosis of tinnitus.  
Post-service, there was a claim of tinnitus, but no medical 
evidence provided a diagnosis of that disorder and no 
competent evidence linked any complaints to service.  As 
such, there was a valid basis for denial of the claim.  As 
noted, the initial diagnosis and competent opinion linking 
that disability to service were made in May 2007.  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the April 1954  
rating decision.  38 C.F.R. § 3.105.  The applicable law and 
regulations in effect at the time of the April 1954 rating 
decision provided that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated by active duty and that due consideration should 
be given to the places, types, and circumstances of service 
as shown by the service record, organization history, medical 
records and all pertinent medical and lay evidence.  38 
U.S.C. § 2310, 2353, 2354 (1952 & Supp. V) (now 38 U.S.C.A. 
§§ 1110, 1131, 1153, 1154(a) (West 2002 & Supp. 2008)); 38 
C.F.R. § 3.77(a), (b) (1949) (now 38 C.F.R. §§ 3.303(a), 
3.304(d), 3.306 (2008)).

In this case, the evidence of record in April 1954 included 
lay evidence of tinnitus, that is, the Veteran's self-report 
of ringing in the ears, but the service treatment records 
revealed no manifestations or diagnosis of tinnitus and no 
post-service diagnosis of tinnitus.  

The ultimate inquiry is whether there would have been a 
manifestly different outcome if the claim of service 
connection for tinnitus was adjudicated.  The Board finds 
that there would not have been a manifestly different outcome 
based on the evidence of record at that time.  The Veteran 
was in an artillery unit and reported having ringing in his 
ears in the year after service.  However, the inservice and 
post-service contemporaneous record was otherwise negative 
for such.  As such, there was a sufficient basis to deny the 
claim of service connection.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, the Board does not 
find that there was CUE in the April 13, 1954 rating 
decision.  Accordingly, the appeal as to this matter is 
denied.


Earlier Effective Date for the Grant of Service Connection 
for Tinnitus

With regard to the claim for an earlier effective date for 
the grant of service connection for tinnitus, the Veteran has 
been awarded service connection for tinnitus, effective April 
5, 2007.  

As indicated above, the Veteran filed a claim for tinnitus in 
1954 which was not adjudicated in the subsequent April 1954 
RO decision.  However, as noted, the Veteran did not timely 
appeal the failure to adjudicate that claim and the Board has 
determined that there was no CUE in that rating decision.  

Thereafter, the next correspondence pertaining to a claim of 
service connection for tinnitus was received on April 5, 
2007.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

In this case, although the original claim was received within 
one year of service, as noted above, that claim is considered 
denied in the April 1954 decision per Deshotel and the Board 
finds that there is no CUE therein.  

The current claim is therefore essentially a claim to reopen 
the service connection claim.  The Board notes that during 
the pendency of this appeal, revisions were made to 38 C.F.R. 
§§ 3.156(c) and 3.400(q) effective on October 6, 2006.  
38 C.F.R. § 3.156(c) was revised to establish clearer rules 
regarding reconsideration of decisions on the basis of newly 
discovered service department records.  The substance of 
38 C.F.R. § 3.400(q) is now included in the revised 
§ 3.156(c); see also New and Material Evidence, 70 Fed. Reg. 
35,388 (proposed Supplementary Information June 20, 2005).  
As revised, 38 C.F.R. § 3.156(c) provides that, if VA 
received or associated with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c)(1) 
(2008). The regulations further states that such records 
include, but are not limited to, service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by 
name as long as other requirements are met. 38 C.F.R. § 
3.156(c)(1)(i).  This does not apply to records that VA could 
not have obtained when it decided the claim because the 
records did not exist when VA decided the claim or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the prospective 
service department, the Joint Services Records Research 
Center, or from any other official source.  38 C.F.R. § 
3.156(c)(1)(2).

In this case, as noted, additional service treatment records 
were received subsequent to the April 1954 unappealed RO 
decision.  However, these records did not reflect any 
complaints, findings, treatment, or diagnosis of tinnitus.  
Thus, they are not "relevant official service department 
records."

Otherwise, whether the claim is considered as an original 
service connection claim or as a claim to reopen, there was 
no pertinent correspondence from the Veteran indicating an 
intent to seek service connection for tinnitus until April 5, 
2007.  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.  
That is not the case here.

Although additional medical records have been received, these 
cannot serve as a claim to reopen because they are not VA 
records and it is clear that such VA records may only form 
the basis of an informal claim for service connection in 
cases in which service connection had previously been denied 
on the basis that the disability was not compensable in 
degree which, as noted, is not the case here.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (holding that "the effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA").  These 
records also would not serve as an original claim.  According 
to the Court, 38 C.F.R. § 3.157 only applies to a defined 
group of claims.  See Sears v. Principi, 16 Vet. App. 244, 
249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon; Lalonde 
(where appellant had not been granted service connection, 
mere receipt of medical records could not be construed as 
informal claim).  Merely seeking treatment, does not 
establish a claim, to include an informal claim, for service 
connection.  As noted, these additional medical records are 
not VA records and, significantly, they were received on 
April 5, 2007, the date of claim.  

The Veteran argues that the effective date should go back to 
when he initially filed his claim for VA benefits.  This type 
of argument has been considered and rejected by the Court in 
previous cases.  The Court held that the rule of finality 
regarding an original claim implies that the date of that 
claim is not to be a factor in determining an effective date 
if the claim is later reopened.  The Court held that the term 
"new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), 
means a claim to reopen a previously and finally denied 
claim.  See Sears v. Principi, 16 Vet. App. 244, (2002); see 
also Livesay v. Principi, 15 Vet. App. 165, 172  (2001) 
(holding that the plain meaning of § 5110 to be that "the 
phrase 'application therefore' means the application which 
resulted in the award of disability compensation that it to 
be assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
earlier than April 5, 2007, for the grant of service 
connection for tinnitus.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, because the preponderance of the evidence is against 
the Veteran's claim, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  Hence, the appeal is denied.


ORDER

There was no CUE in an April 13, 1954 rating decision which 
did not formally adjudicate service connection for tinnitus, 
and the appeal as to this issue is denied.

Entitlement to an effective date prior to April 5, 2007, for 
the grant of service connection for tinnitus is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


